Name: Commission Regulation (EEC) No 2519/85 of 3 September 1985 on the supply of various consignments of cereals to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 239/8 Official Journal of the European Communities 6. 9 . 85 COMMISSION REGULATION (EEC) No 2519/85 of 3 September 1985 on the supply of various consignments of cereals to the United Nations High Commissioner for Refugees (UNHCR) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 12 March 1985 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/8 1 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89. (4) OJ No L 352, 14 . 12. 1982, p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p. 2553/62. (8) OJ No L 192, 26. 7 . 1980, p. 11 . (') OJ No L 334, 21 . 11 . 1981 , p. 27 .0 OJ No L 263, 19 . 9 . 1973, p. 1 . 6. 9 . 85 Official Journal of the European Communities No L 239/9 ANNEX I 1 . Programme : 1985 2. Recipient : UNHCR 3 . Place or country of destination : Iran 4. Product to be mobilized : common wheat 5 . Total quantity : 4 000 tonnes 6 . Number of lots : three  Lot 1 : 1 500 tonnes  Lot 2 : 1 500 tonnes  Lot 3 : 1 000 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200490 F) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 1 5 % maximum) 10 . Packing :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : TF SYMBOL  'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / "FOR CHAIRMAN COUNCIL OF AFGHAN REFUGEES IN THE ISLAMIC REPUBLIC OF IRAN" / BANDAR ABBAS' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Bandar Abbas 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 17 September 1985 16 . Shipment period : Lot 1 : 10 to 31 October 1985 Lot 2 : 15 to 30 November 1985 Lot 3 : 15 to 31 December 1985 17. Security : 6 ECU per tonne Note : The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination. No L 239/10 Official Journal of the European Communities 6. 9 . 85 ANNEX II 1 . Programme : 1985 ! 2. Recipient : UNHCR (Attention Mr Jambor, Palais des Nations, CH-1211 Geneve 10, telex 27492) 3 . Place or country of destination : Angola 4. Product to be mobilized : maize flour 5 . Total quantity : 1 200 tonnes (2 031 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : / Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200490 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour (11.01 EI) for human consumption, of sound merchantable quality, free of odour and pests  moisture content : maximum 1 3 %  acidity : 0,6 % maximum 10. Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'FARINHA DE MILHO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DO HCR EM ANGOLA / DISTRIBUÃ Ã O GRATUITA / LUANDA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Luanda 14. Procedure to be applied in order to determine supply costs -: tendering 15. Deadline for the submission of tenders : 12 noon on 17 September 1985 16. Shipment period : 10 to 31 October 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\